DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/784,815. Claims 1-4 have been examined and fully considered. 
Claims 1-4 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2019-026239 filed 02/18/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/07/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable Kamikado et al. (US 2007 /0090692) over in view of Yajima et al.( US 2012/0078483).
Regarding claim 1,  Kamikado discloses a control apparatus (see at least Para. [0040], “an electronic control unit (referred to as "ECU") 16”) for a vehicle, comprising: 
	… 
	a wheel speed sensor configured to detect a wheel speed of each of a plurality of wheels included in the vehicle (see at least Para. [0056], “Wheel speed sensors SE3, SE4, SES, SE6 and a lateral G sensor SE7 are also connected to the input interface of the ECU 16. The wheel speed sensors SE3, SE4, SES, and SE6 detect the speeds of the wheels FR, FL, RR, and RL, respectively”); 
	a driving device  (see at least Para. [0055], “a CPU 60, or control unit ( control section), a ROM 61, and a RAM 62 and a driver circuit (not shown) that drives various devices”) configured to control a driving force applied to drive wheels among the plurality of the wheels (see at least Para. [0040], “an electronic control unit (referred to as "ECU") 16 that controls operation of the mechanisms 13, 14, 15 in correspondence with a traveling state of the vehicle”; and Para. [0060], “the CPU 60 detects the vehicle acceleration DYS of the vehicle in correspondence with a signal from the vehicle acceleration sensor SE9 and the wheel speed YW of each of the wheels FR, FL, RR, RL in correspondence with signals from the wheel speed sensors SE3 to SE6”); 
	a braking device configured to control a braking force applied to each of the plurality of the wheels (see at least Para. [0040], “The braking force maintaining apparatus 11 has a power transmission mechanism 13, a front wheel steering mechanism 14, and a braking force applying mechanism 15. The power transmission mechanism 13 transmits power of an engine 12, or a drive source, to the front wheels FR, FL. The front wheel steering mechanism 14 operates to steer the front wheels FR, FL as steered wheels. The braking force applying mechanism 15 applies braking force to the wheels FR, FL, RR, RL. The braking force maintaining apparatus 11 also includes an electronic control unit (referred to as "ECU") 16 that controls operation of the mechanisms 13, 14, 15 in correspondence with a traveling state of the vehicle”); and 
	a controller (see at least Para. [0060], “the CPU 60”) configured to 
	execute hill-hold control for (see at least Para. [0012],  FIG. 3 is a flowchart representing the routine of a hill-hold control), when the vehicle is in a stopped state (see at least Para. [0062], “If the determination of step S12 is positive, the CPU 60 determines that the vehicle has been stopped, and executes the hill-hold control (in step S13). Specifically, when starting such control, the CPU 60 turns on a non-illustrated hill-hold flag”), controlling the braking device to apply the braking force (see at least Para. [0045], “a brake switch SW1, which sends a signal to the electronic control unit 16 when the brake pedal 37 is depressed”) to the plurality of wheels during a period from a first time point at which a driver stops operating a brake pedal to a second time point at which the driver starts operating an accelerator pedal (see at least Para. [0060], “The routine of the hill-hold control procedure is repeatedly executed by the CPU 60 at predetermined intervals. In the routine, the CPU 60 determines whether a signal from the brake switch SWl has been received (in step Sl0). In other words, it is determined whether the brake pedal 37 has been depressed. If determination of step Sl 0 is negative, step S14 is carried out. If the determination of step Sl0 is positive, the CPU 60 detects the vehicle acceleration DYS of the vehicle in correspondence with a signal from the vehicle acceleration sensor SE9 and the wheel speed YW of each of the wheels FR, FL, RR, RL in correspondence with signals from the wheel speed sensors SE3 to SE6 (in step S11)”), and 
	execute braking force cancel control for decreasing the braking force to zero for each of the plurality of wheels on and after the second time point (see at least Para. [0061], “The CPU 60 then determines whether the vehicle acceleration DYS and the wheel speed DW of each wheel FR, FL, RR, RL from step S11 are zero (in step S12). In other words, it is determined whether the vehicle has been stopped through depression of the brake pedal 37, which applies braking force from the wheel cylinders 36a to 36d to the corresponding wheels FR, FL, RR, RL to lock the wheels FR, FL, RR, RL. In the first embodiment, the CPU 60 functions as a wheel locking determining section”), 
	Kamikado does not explicitly teach
	an imaging device configured to capture a front region of the vehicle to acquire a front region image;
	…
	wherein the controller is further configured to determine whether a road in front of the vehicle is a split µ road or a left-and-right uniform µ road based on the front region image, the split µ road being a road which can be considered that there is a left-and-right µ difference, the left-and-right uniform µ road being a road which can be considered that there is no left-and-right µ difference, and the left-and-right µ difference representing a magnitude of a difference between a friction coefficient of a road surface with which the wheel on a left side of the vehicle is in contact, and the friction coefficient of a road surface with which the wheel on a right side of the vehicle is in contact, and 	
	wherein the controller is further configured to, when executing the braking force cancel control, decrease the braking force such that a magnitude of an amount of reduction in the braking force per unit time when determining that the road in front of the vehicle is the split µ road becomes smaller than a magnitude of an amount of reduction in the braking force per unit time when determining that the road in front of the vehicle is the left-and-right uniform p road.
	However, in the same field of endeavor, Yajima teaches
	an imaging device configured to capture a front region of the vehicle to acquire a front region image (see at least Para. [0019], “The main control unit 1 divides the image data obtained by the stereo camera1a into a left region and a right region, and determines whether each of the left region and the right region is a Snowy road, an unpaved (dirt) road, a wet paved road, or a dry paved road”);
	…
	wherein the controller is further configured to determine whether a road in front of the vehicle is a split µ road or a left-and-right uniform µ road based on the front region image (see at least Para. [0008], “a front environment recognizing unit configured to recognize a front environment of a subject vehicle based on an image captured by a camera; a split-LL detecting unit configured to detect a split-L road having different friction coefficients on the surfaces traveled by left and right wheels based on the front environment of the subject vehicle”;  Para. [0034], “detection of a split-u road is performed. As described above, a road ahead is determined to be a split-L road in the case where the results of determination of the road surfaces (determination of a Snowy road, an unpaved (dirt) road, a wet paved road and a dry paved road) for the left and right pictures of the road ahead in the image data from the stereo camera 1a are different from each other” ), the split µ road being [[a]] the road which can be considered that there is a left-and-right µ difference, the left-and-right uniform µ road being a road which can be considered that there is no left-and-right µ difference (see at least Para. [0022], “the road ahead is determined to be a split-u road in the case where the results of determination of the road surfaces for the left and right pictures of the road ahead are different from each other. The determination of a road is not limited to this method”), and the left-and-right µ difference representing a magnitude of a difference between a friction coefficient of a road surface with which the wheel on a left side of the vehicle is in contact, and the friction coefficient of a road surface with which the wheel on a right side of the vehicle is in contact (see at least Para. [0008], “an integrated controller for a vehicle, including: a front environment recognizing unit configured to recognize a front environment of a Subject vehicle based on an image captured by a camera; a split-LL detecting unit configured to detect a split-L road having different friction coefficients on the surfaces traveled by left and right wheels based on the front environment of the Subject vehicle;”; and Para. [0032], “When the road ahead is determined to be a split-ul road, as described above, the target torque correction gain G set by the main control unit 1 decreases the target torque Tt set by the engine control unit 3 so as to prevent the vehicle from becoming unstable as a result of a yaw moment acting on the vehicle generated by a generated driving force due to a difference in friction coefficient L between the left and right road surfaces. Thus, when the road ahead is determined to be a split-L road, the target torque correction gain G is set to a value Smaller than one”), and 	
	wherein the controller is further configured to, when executing the braking force cancel control, decrease the braking force such that a magnitude of an amount of reduction in the braking force per unit time when determining that the road in front of the vehicle is the split µ road becomes smaller than a magnitude of an amount of reduction in the braking force per unit time when determining that the road in front of the vehicle is the left-and-right uniform µ road (see at least Para. [0030], “When the road ahead is determined to be a split-L road, as described above, the braking intervention distance correction gain G set by the main control unit 1 corrects the first and second braking intervention distances D1 and D2 set by the collision prevention control unit 2 to be longer, thereby changing the braking characteristics of the vehicle for pre venting a collision with an obstacle ahead in the collision prevention control unit 2 (so as to advance the braking intervention timing). Thus, the braking intervention distance correction gain G is set to a value larger than one when the road ahead is determined to be a split-L road”; Para. [0035], “Next, the process proceeds to S102, where it is determined whether or not a split-L road is detected as a result of the split-u road detection in S101”; and Para. [0036], “If a split-L road is not detected as a result of the determination in S102, the process proceeds to S103, where the braking intervention distance correction gain G is set to one, then proceeds to S104, where the target torque correction gain G is set to one, and then proceeds to S107”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Kamikado by combining an imaging device configured to capture a front region of the vehicle to acquire a front region image; … wherein the controller is further configured to determine whether a road in front of the vehicle is a split µ road or a left-and-right uniform µ road based on the front region image, the split µ road being a road which can be considered that there is a left-and-right µ difference, the left-and-right uniform µ road being a road which can be considered that there is no left-and-right µ difference, and the left-and-right µ difference representing a magnitude of a difference between a friction coefficient of a road surface with which the wheel on a left side of the vehicle is in contact, and the friction coefficient of a road surface with which the wheel on a right side of the vehicle is in contact, and wherein the controller is further configured to, when executing the braking force cancel control, decrease the braking force such that a magnitude of an amount of reduction in the braking force per unit time when determining that the road in front of the vehicle is the split µ road becomes smaller than a magnitude of an amount of reduction in the braking force per unit time when determining that the road in front of the vehicle is the left-and-right uniform µ road as taught by Yajima. One would be motivated to make this modification in order to provide an integrated controller for a vehicle that can quickly detects a split-µ road and control the vehicle at an appropriate timing (see at least Para. [0007]).



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikado in view of Yajima as applied to claim 1 above, and further in view of Watanabe et al. (US 2015/0329090).
Regarding claim 2, Kamikado in view of Yajima teaches the control apparatus according to claim 1. Neither Kamikado nor Yajima teaches wherein the controller is further configured to, 
	when executing the braking force cancel control, in a situation in which a magnitude of a wheel speed difference between the wheel speed of one wheel among the drive wheels and the wheel speed of the other wheel among the drive wheels is equal to or larger than a predetermined first threshold, decrease the braking force such that a magnitude of an amount of reduction in the 30braking force per unit time for a first drive wheel becomes smaller than a magnitude of an amount of reduction in the braking force per unit time for the wheels other than the first drive wheel, the first drive wheel being a wheel having a higher wheel speed among the drive wheels.  
	However, the same field of endeavor, Watanabe teaches
	when executing the braking force cancel control, in a situation in which a magnitude of a wheel speed difference between the wheel speed of one wheel among the drive wheels (see at least Para. [0053], “The integrated control apparatus 18 includes an integrated control ECU 52, a front-rear acceleration sensor 54, and vehicle wheel speed sensors 56FR, 56FL, 56RR, and 56RL provided respectively on the right front wheel, the left front wheel, the right rear wheel, and the left rear wheel. The front-rear acceleration sensor 54 detects a front-rear acceleration Gx of the vehicle. The vehicle wheel speed sensors 56FR to 56RL respectively detect vehicle wheel speeds Vwj (j=fr, fl, rr, rl) of the right front wheel, the left front wheel, the right rear wheel, and the left rear wheel. The integrated control ECU 52 exchanges signals with the drive control ECU 26 and the brake control ECU 44 as required”)  and the wheel speed of the other wheel among the drive wheels is equal to or larger than a predetermined first threshold (see at least Abstract; Para. [0056], “the brake control ECU 44 determines whether or not to reduce the driving forces applied to the vehicle wheels for the purpose of the behavior control by determining whether or not the estimated vehicle speed Va equals or exceeds a permission reference value Vth”), decrease the braking force such that a magnitude of an amount of reduction in the 30braking force per unit time for a first drive wheel becomes smaller than a magnitude of an amount of reduction in the braking force per unit time for the wheels other than the first drive wheel (see at least Para. [0083], “the driving forces applied to the vehicle wheels are less likely to be reduced during the behavior control, and as a result, a risk that the driving forces applied to the vehicle wheels will be reduced unnecessarily while the low speed travel control is underway, leading to a reduction in the vehicle speed and a corresponding reduction in an uphill travel performance of the vehicle, can be reduced”), the first drive wheel being a wheel having a higher wheel speed among the drive wheels (see at least Para. [0053], “The integrated control apparatus 18 includes an integrated control ECU 52, a front-rear acceleration sensor 54, and vehicle wheel speed sensors 56FR, 56FL, 56RR, and 56RL provided respectively on the right front wheel, the left front wheel, the right rear wheel, and the left rear wheel. The front-rear acceleration sensor 54 detects a front-rear acceleration Gx of the vehicle. The vehicle wheel speed sensors 56FR to 56RL respectively detect vehicle wheel speeds Vwj (j=fr, fl, rr, rl) of the right front wheel, the left front wheel, the right rear wheel, and the left rear wheel. The integrated control ECU 52 exchanges signals with the drive control ECU 26 and the brake control ECU 44 as required”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Kamikado in view of Yajima by combining when executing the braking force cancel control, in a situation in which a magnitude of a wheel speed difference between the wheel speed of one wheel among the drive wheels and the wheel speed of the other wheel among the drive wheels is equal to or larger than a predetermined first threshold, decrease the braking force such that a magnitude of an amount of reduction in the 30braking force per unit time for a first drive wheel becomes smaller than a magnitude of an amount of reduction in the braking force per unit time for the wheels other than the first drive wheel, the first drive wheel being a wheel having a higher wheel speed among the drive wheels as taught by Watanabe. One would be motivated to make this modification in order to convey that a driving force applied to a predetermined wheel and a vehicle speed are respectively reduced by applying a braking force to the vehicle wheel and/or reducing a vehicle driving force (see at least Para. [0007]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikado, Yajima and Watanabe as applied to claim 2 above, and further in view of Schmitt et al. (US 6,321,154).
	Regarding claim 3, the combination of Kamikado, Yajima and Watanabe teaches the control apparatus according to claim 2. The combination of Kamikado, Yajima and Watanabe does not teach
	wherein the controller is further configured to, on and after an elapsed time since the braking force cancel control is started becomes longer than a predetermined time threshold, maintain the braking force applied to the first drive wheel and decrease the braking forces applied to the wheels other than the first drive wheel when the magnitude of the wheel speed difference is larger than a predetermined second threshold which is smaller than the predetermined first threshold, and decrease the braking forces for all the plurality of wheels when the magnitude of the wheel speed difference is equal to or smaller than the predetermined second threshold.
	However, in the same field of endeavor, Schmitt teaches
	wherein the controller is further configured to (see at least col 4-5“Depending on the exemplary embodiment, either only the drive torque controller, or the braking controller, or both procedures, are used. The latter situation is depicted in the time diagrams of FIGS. 4a–4e, using the example of a typical driving situation”), on and after an elapsed time since the braking force cancel control is started becomes longer than a predetermined time threshold (see at least col. 5, “Since the braking force at the low wheel has already exceeded a threshold value at time T2, at that time braking force is built up at the high wheel (FIG. 4e) in order to preload it. At time T4, the slip at the high wheel is so great (FIG. 4c) that a reduction in braking force occurs at the low wheel (FIG. 4d).”), 	
	maintain the braking force applied to the first drive wheel  (see at least col, “a determination is made at least on the basis of the wheel speeds, e.g. in accordance with the methods depicted in FIG. 2, as to whether an impermissible slip has occurred at one of the driven wheels”) and decrease the braking forces applied to the wheels other than the first drive wheel when the magnitude of the wheel speed difference is larger than a predetermined second threshold which is smaller than the predetermined first threshold (see at least col.4 “The braking force at the wheel which first experiences slip (low wheel) is regulated to the optimum slip of the other wheel (high wheel). This is accomplished as follows: When the instability occurs, first of all braking force is built up at the low wheel until a first instability limit at the high wheel has been exceeded. If a Second limit is exceeded at the high wheel, a reduction in braking force at the low wheel occurs, until the high wheel is once again in the Stable range. No buildup of braking force occurs at the high wheel.”; and col. 4, “In step 206, braking force is then built up at the low wheel. In step 208, the instantaneous slip i is determined for each wheel as a function of its wheel speed VRadl. A check is then made in step 210 as to whether a slip value exceeding the optimum has occurred at the high wheel. If so, a query is made in Step 212 as to whether the slip is greater than a second threshold. If so, in step 214 braking force is reduced at the low wheel. If the slip at the high wheel has not yet exceeded the second threshold, a check is then made in Step 216 as to whether the slip has exceeded a first threshold which is lower than the second threshold. If so, in step 218 the braking force at the low wheel is maintained. If the slip at the high wheel is less than the first threshold or if no slip is occurring, then in step 220 a check is made as to whether impermissible slip exists at the low wheel. If So, braking force is built up in Step 222, otherwise it is reduced in Step 224”), and decrease the braking forces for all the plurality of wheels when the magnitude of the wheel speed difference is equal to or smaller than the predetermined second threshold (see at least col. 3, “The program sketched in FIG. 2 is initiated at predefined time intervals. In the first step 100, a check is made, for example on the basis of at least one wheel speed variable, as to whether the system is in the initial vehicle movement range, i.e. whether the wheel speed falls above or below a predefined threshold”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Kamikado in view of Yajima by combining wherein the controller is further configured to, on and after an elapsed time since the braking force cancel control is started becomes longer than a predetermined time threshold, maintain the braking force applied to the first drive wheel and decrease the braking forces applied to the wheels other than the first drive wheel when the magnitude of the wheel speed difference is larger than a predetermined second threshold which is smaller than the predetermined first threshold, and decrease the braking forces for all the plurality of wheels when the magnitude of the wheel speed difference is equal to or smaller than the predetermined second threshold as taught by Schmitt. One would be motivated to make this modification in order to which braking force is built up at the wheel which first exhibits impermissible slip and is regulated to the optimum Slip of the other wheel, lateral Sliding is effectively prevented even on a sloping road Surface. The reason is that the other wheel essentially always runs in stable fashion (see at least col. 1).
Possible Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 103, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim(s) 
	wherein the controller is further configured to, on and after an elapsed time since the braking force cancel control is started becomes longer than a predetermined time threshold, maintain the braking force applied to the first drive wheel and decrease the braking forces applied to the wheels other than the first drive wheel when the magnitude of the wheel speed difference is larger than a predetermined second threshold which is smaller than the predetermined first threshold, and decrease the braking forces for all the plurality of wheels when the magnitude of the wheel speed difference is equal to or smaller than the predetermined second threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663